Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner-Greite et al. (US 2017/0035301 A1), hereinafter referred to as Lechner-Greite, in view of Hogan et al. (US 2008/0161784 A1), hereinafter referred to as Hogan.
With reference to claim 1, Lechner-Greite teaches A method for magnetic resonance (MR) based thermometry, comprising: 	acquiring, by a variable flip-angle (VFA) T1 mapping sequence, MR data in an area of interest of a subject corresponding to cortical bone of at least part of the skull that is heated by the application of focused ultrasound (FUS) to a selective portion of the brain of the subject, wherein the MR data comprises a plurality of T1 values over time that include a first point in time and a second, later point time (¶0050-0052, ¶0063), and 	wherein the acquisition of the MR data comprises applying an accelerated three-dimensional (3D) ultra-short (UTE) spiral acquisition sequence with a nonselective excitation pulse (¶0003, ¶0007); and 	determining, based at least in part on a mathematical relationship established by T1 mapping thermometry produced according to the T1 mapping sequence, a temperature change in the cortical bone that occurs between the first point in time and the second point in time (¶0048, ¶0054) and 	However, Lechner-Greite is silent with regards to a change in the applied FUS.	Hogan teaches a change in the applied FUS (¶0030-0031).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Hogan to control the applied FUS with the MR based thermometry of Lechner-Greite so as to enable a user to effectively treat a patient.	With reference to claim 2, Lechner-Greite further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises the use of at least one of partial kz acquisition and variable density of spiral interleaves (¶0061).	With reference to claim 3, Lechner-Greite further teaches the mathematical relationship is a linear relationship between T1 values and temperature (Fig. 1).
With reference to claim 4, Lechner-Greite further teaches the mathematical relationship is a linear relationship between the change in T1 values over time and a change in temperature over time (Fig. 2).	With reference to claim 5, Lechner-Greite as combined above further teaches the change in the FUS corresponds to ceasing of the application of FUS for a period of time determined at least in part on the temperature change in the cortical bone (Hogan, ¶0030-0031).	With reference to claim 6, Lechner-Greite further teaches the ceasing for the period of time corresponds to a period of time selected to allow the selective portion of the brain to cool and prevent unintended damage to the brain (Hogan, ¶0030-0031, ¶0037).	With reference to claim 7, Lechner-Greite as combined above further teaches the FUS resumes after the period of time (Hogan, ¶0037).	With reference to claim 8, Lechner-Greite as combined above further teaches the change in the FUS corresponds to decreasing the energy applied by the FUS (Hogan, ¶0037)	With reference to claim 9, Lechner-Greite as combined above further teaches the decreasing of energy applied by the FUS is performed for a period of time selected to allow the skull to cool and prevent unintended damage to the brain (Hogan, ¶0030-0031, ¶0037).	With reference to claim 10, Lechner-Greite as combined above further teaches the change in the FUS corresponds to decreasing the energy applied by FUS to one or more regions of the skull (Hogan, ¶0030-0031, ¶0037).	With reference to claim 11, Lechner-Greite as combined above further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises selecting the sampling density of the spiral interleaves using linear variable density with full sampling at the center of k-space and undersampling at the edge of k-space (¶0061).	With reference to claim 12, Lechner-Greite as combined above further teaches  the selective portion of the brain of the subject corresponds to at least of Parkinson's disease, essential tremor, neuropathic pain, depression, and obsessive-compulsive disorder (¶0063, treatment of “brain diseases” would obviously include at least one of Parkinson's disease, essential tremor, neuropathic pain, depression, and obsessive-compulsive disorder).	With reference to claim 13, Lechner-Greite as combined above further teaches the partial kz acquisition is selected to reduce scan time by at least about 25% (¶0061, “Another method to speed up image acquisition is to utilize the undersampling capabilities of 3D radial imaging allowing the selection of smaller field of views i.e. for focal imaging.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the scan time reduction by at least about 25%).	With reference to claim 14, Lechner-Greite as combined above further teaches the acquired MR data has a spatial resolution of less than about 5 mm3 (¶0056).	With reference to claim 15, Lechner-Greite as combined above further teaches the area of interest is greater than 280 x 280 x 200 mm (¶0056).	With reference to claim 16, Lechner-Greite further teaches the steps of acquiring, by the variable flip-angle (VFA) T1 mapping sequence, MR data corresponding to the cortical bone of the subject and determining a temperature change in the cortical bone from the first point in time to the second point in time are performed in less than 90 seconds (¶0057, while the example provided is for every 2 minutes, it’d be obvious to one of ordinary skill in the art to reduce the time between image acquisition so as to increase the responsiveness of the thermometry).
With reference to claim 17, Lechner-Greite teaches A system for magnetic resonance (MR) based thermometry, comprising: 	a magnetic resonance imaging (MRI) device configured to acquire, by implementing a variable flip-angle (VFA) T1 mapping sequence, MR data in an area of interest of a subject corresponding to cortical bone of at least part of the skull that is heated by the application of focused ultrasound (FUS) to a selective portion of the brain of the subject (¶0050-0052, ¶0063), 	wherein the MR data comprises a plurality of T1 values over time that include a first point in time and a second, later point time, and wherein the MRI device is further configured to acquire the MR data using an accelerated three-dimensional (3D) ultra-short (UTE) spiral acquisition sequence with a nonselective excitation pulse (¶0003, ¶0007); and 35Attorney Docket No. 10885-049US1 	a processor coupled to the MRI device and configured to cause the system to perform functions that include determining, based at least in part on a mathematical relationship established by T1 mapping thermometry produced according to the T1 mapping sequence, a temperature change in the cortical bone that occurs between the first point in time and the second point in time (¶0048, ¶0054) and 	However, Lechner-Greite is silent with regards to a change in the applied FUS.	Hogan teaches a change in the applied FUS (¶0030-0031).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Hogan to control the applied FUS with the MR based thermometry of Lechner-Greite so as to enable a user to effectively treat a patient.
With reference to claim 18, Lechner-Greite further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises the use of at least one of partial kz acquisition and variable density of spiral interleaves (¶0061).	With reference to claim 19, Lechner-Greite further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises selecting the sampling density of the spiral interleaves using linear variable density with full sampling at the center of k-space and undersampling at the edge of k-space (¶0061).
With reference to claim 20, Lechner-Greite further teaches the system further comprises a focused ultrasound (FUS) device configured to apply the focused ultrasound (FUS) to the selective portion of the brain of the subject (¶0063).	With reference to claim 21, Lechner-Greite further teaches the mathematical relationship is a linear relationship between T1 values and temperature (Fig. 1).	With reference to claim 22, Lechner-Greite further teaches the mathematical relationship is a linear relationship between the change in T1 values over time and a change in temperature over time (Fig. 2).	 With reference to claim 23, Lechner-Greite teaches a non-transitory computer-readable medium storing instructions which, when executed by one or more processors of a computing device, cause a system for magnetic resonance (MR) based thermometry to perform functions that include: 	acquiring, by a variable flip-angle (VFA) T1 mapping sequence, MR data in an area of interest of a subject corresponding to cortical bone of at least part of the skull that is heated by the application of focused ultrasound (FUS) to a selective portion of the brain of the subject (¶0050-0052, ¶0063), 	wherein the MR data comprises a plurality of T1 values over time that include a first point in time and a second, later point time, and wherein the acquisition of the MR data comprises applying an accelerated three-dimensional (3D) ultra-short (UTE) spiral acquisition sequence with a nonselective excitation pulse ¶0003, ¶0007); and 	determining, based at least in part on a mathematical relationship established by T1 mapping thermometry produced according to the T1 mapping sequence, a temperature change in the cortical bone that occurs between the first point in time and the second point in time (¶0048, ¶0054),
	However, Lechner-Greite is silent with regards to a change in the applied FUS.	Hogan teaches a change in the applied FUS (¶0030-0031).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Hogan to control the applied FUS with the MR based thermometry of Lechner-Greite so as to enable a user to effectively treat a patient.
With reference to claim 24, Lechner-Greite further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises the use of at least one of partial kz acquisition and variable density of spiral interleaves (¶0061).	With reference to claim 25, Lechner-Greite further teaches the acceleration of the accelerated 3D UTE spiral acquisition sequence comprises selecting the sampling density of the spiral interleaves using linear variable density with full sampling at the center of k-space and undersampling at the edge of k-space (¶0061).	With reference to claim 26, Lechner-Greite further teaches the mathematical relationship is a linear relationship between T1 values and temperature (Fig. 1).	With reference to claim 27, Lechner-Greite further teaches the mathematical relationship is a linear relationship between the change in T1 values over time and a change in temperature over time (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Fielden et al. (US 2015/0282733 A1) teaches systems and methods for accelerated MR thermometry.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852